Citation Nr: 1454997	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to March 4, 2010, and in excess of 50 percent from March 4, 2010, for posttraumatic stress disorder (PTSD) with generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.  Among his awards and decorations, the Veteran earned a Combat Infantryman Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an evaluation in excess of 30 percent for PTSD.  A later rating decision increased the Veteran's evaluation for PTSD to 50 percent, as of March 4, 2010.  The Veteran continues to appeal for higher staged evaluations for PTSD.

The Court of Appeals for Veterans Claims (Court) has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue is inferred and addressed in this decision.

The Veteran testified before the undersigned at a Travel Board Hearing conducted in August 2014.  The transcript of that hearing is associated with the Veteran's electronic-only claims file.

The issue of entitlement to service connection for a skin disability was raised during the Veteran's August 2014 Travel Board hearing.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and a claim for service connection for a skin disorder, to include as due to exposure to Agent Orange, is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to August 1, 2008, the Veteran's PTSD symptoms resulted in intermittent mild symptoms with occasional decrease in work efficiency, and intermittent periods of difficulty performing occupational tasks.

2.  From August 1, 2008, the Veteran's PTSD symptoms have been moderate, with reduced reliability and productivity, difficulty maintaining effective social and work relationships, anxiety, and impaired impulse control, but the Veteran has not manifested deficiencies in judgment or thinking, suicidal ideation, obsessional rituals, near-continuous panic, spatial disorientation, psychosis, delusions, visual or auditory hallucinations, or other serious symptoms, and have remained stable, without mental health treatment or medications, since November 2009.

3.  The evidence establishes that osteoarthritis, right hip, for which he underwent total hip replacement in late 2009, was the primary reason the Veteran stopped working in March 2009.

4.  From June 22, 2012, the Veteran's service-connected disabilities, for which a 70 percent combined evaluation is in effect, are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD from 30 percent to 50 percent are met from August 1, 2008, but no earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation in excess of 50 percent for PTSD are not met during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for TDIU on a schedular basis are met from June 22, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).  

1.  Claim for increased rating for PTSD

In June 2008, VA received a claim for an increased evaluation for PTSD.  Since that time, an increased evaluation to 50 percent has been assigned from March 4, 2010.  The Veteran contends that he is entitled to higher ratings during each stage of the appeal.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).


Findings and analysis

Historically, the Veteran was granted service connection for PTSD in 1990.  In a January 2007 rating decision, the evaluation of the Veteran's PTSD was increased from 10 percent to 30 percent, effective in February 2006.  In June 2008, the Veteran submitted a claim for an increased rating for PTSD.  

In February 2008, the Veteran, in a telephone contact, reported increased symptoms of PTSD, and requested to return to VA treatment.  He reported that a nephew had been killed in Iraq three weeks earlier.  

In March 2008, the Veteran reported flashbacks, hypervigilance, avoidance of crowds, irritability, withdrawing from physical affection or emotional vulnerability, and episodes of depression, among other symptoms.  The Veteran's speech was normal in rate, tone, and volume.  He had no suicidal or homicidal ideation.  He expressed fantasies of running away and starting a new life with a new Social Security number in a new location.  The provider assigned a GAF score of 63.

VA examination was conducted in July 2008.  The Veteran reported that medications used to treat his PTSD were not effective, and were being changed.  The Veteran was working as a construction foreman.  He reported that he recently had missed two weeks of work following a reunion with other Veterans from his unit.  He reported that he felt down and anxious after this event.  The examiner concluded that the Veteran had symptoms of depression, including sleep impairment, but there was no evidence of suicidal ideation, no evidence of obsessive or ritualistic behavior, no evidence of memory loss, or impairment in judgment, impulse control, thought processes, or verbal communication skills.  The examiner assigned a GAF score of 65, and opined that the Veteran's symptoms were mild.  

The evidence from February 2008 through July 2008 reflects that providers observed mild symptoms of PTSD.  The Veteran was working full-time, and had supervisory responsibilities as well as performing physical labor.  The Veteran's GAF scores were above 61.

The Veteran's own statements establish that he had little absenteeism from work due to PTSD.  Although he did miss work after a July 4th reunion earlier in the month with other Veterans from his unit, the 30 percent evaluation in effect at the time of the July 2008 VA examination was adequate to compensate the Veteran for the lost work time during the previous year.  The fact that the Veteran missed work after the July 2008 reunion with fellow Veteran does not present a factual basis for an increased evaluation in excess of 30 percent during this period.  

The examiner who conducted the July 2008 VA examination specifically noted that the Veteran's verbal communication was normal, that is, not circumstantial, circumlocutory, or stereotyped, as would warrant a 50 percent rating.  The examiner noted that the Veteran continued to work as a manager in a construction company and had good relationships with his children and grandchildren.  The examiner noted that the Veteran did manifest a mood disturbance, described as depression.  While the evidence establishes that the Veteran did meet at least one criterion for a 50 percent, prior to August 1, 2008, the Board finds that the evidence as a whole does not warrant a 50 percent rating during this period.

In August 2008, the Veteran reported slightly increased symptoms.  A GAF score of 58 was assigned.  The treating provider who evaluated the Veteran in September 2008 assigned a GAF score of 55, but, the following month, in October 2008, noted that the Veteran's outlook on life seemed "better, a bit more hopeful."  The Veteran reported less anger and irritability.  The Veteran reported "focusing on work."  He was also planning a vacation to Cancun.  The provider assigned a slightly higher GAF score, 56.  

Beginning in August 2008, although the Veteran continued to work full-time, the assigned GAF scores were below 61.  The treating providers described the Veteran's symptoms as mild to moderate, consistent with the Veteran's reports of increased severity of symptoms. The RO's November 2008 denial of a rating in excess of 30 percent was consistent with the examiner's July 2008 observation that the Veteran's symptoms were mild, and was generally consistent with the GAF scores assigned by the examiner and by treating providers.  

However, with the accumulation of additional clinical records since the July 2008 VA examination, and the consistent descriptions of the Veteran's symptoms throughout 2009 to 2012, the record as it now appears establishes that the Veteran's clinical condition began a period of deterioration following the Veteran's attendance at a July 4th reunion of his unit shortly before the July 2008 VA examination.  The Veteran's PTSD symptoms increased as early as August 1, 2008, even though the Veteran described symptoms that were still mild and intermittent at the time of the July 2008 VA examination.  Once the Veteran reported increased symptoms during treatment on August 1, 2008, his GAF score never returned to a level of 60 or above, and the treating providers described moderate rather than mild symptoms.  A 30 percent evaluation was the correct evaluation for the Veteran's PTSD symptoms at the time of the July 2008 VA examination.  However, beginning from August 2008, the Veteran's symptoms never returned to the lesser severity manifested from February 2008 through July 2008.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that an increased evaluation from 30 percent to 50 percent is warranted from August 1, 2008.

Thus, the Board finds that an increased evaluation from 30 percent to 50 percent is warranted as of August 1, 2008, but no earlier.  

The Veteran reported increased irritability in November 2008.  In December 2008, the Veteran expressed increased frustration.  He also reported visual disturbances and increased orthopedic pain.  The treating mental health provider assigned a GAF score of 53 in February 2009.  The Veteran terminated his employment in March 2009.  A GAF score of 53 was again assigned in August 2009.  

In September 2009, the Veteran submitted statements from his children, who described the Veteran as "bitter," and having a short temper.  The Veteran's spouse described irritability, panic attacks, and mood swings.  

At his January 2010 VA examination, the Veteran reported that he quit working in March 2009 because he was missing work, due to a combination of anxiety, depression, and physical problems.  He had a right hip replacement in December 2009.  

In March 2010, the Veteran appeared depressed and anxious.  Mental Status Examination disclosed only a minor deficit of working memory.  Other parameters, such as orientation skills, math skills, long-term memory, visual motor, visual spatial skills, organizational, planning, and language and comprehension skills were grossly intact.  The examiner concluded that the Veteran had chronic, moderate, PTSD, and a depressive disorder secondary to PTSD and also associated with chronic physical problems and pain.  A GAF score of 56 was assigned.  The examiner stated that this score had duration of three to six months.  

In July 2012, the Veteran's records were reviewed for purposes of determining the current residuals of a traumatic brain injury incurred in service.  K.A.J., M.D., reported that the Veteran had mildly impaired judgment, frequently had inappropriate social interactions and poor decision-making, had agoraphobia, was nervous, irritable, and verbally abusive.  

VA examination was conducted in October 2012.  The examiner noted that the Veteran discontinued mental health treatment and medications in November 2009.  The examiner opined that the Veteran's PTSD symptoms had remained primarily consistent since his last examination in 2010.  A GAF score of 55 was assigned.  

The examiners during this period, from August 1, 2008 to October 2012, described the Veteran's symptoms primarily as moderate.  No provider or examiner observed serious symptoms such as psychosis, hallucinations, periods of violence, or the like.  The Veteran denied suicidal ideation with a plan.  No providers observed illogical verbal communication, or neglect of hygiene or appearance.  No GAF score below 53 was assigned; the assigned GAF scores averaged about 55.  

At his August 2014 hearing before the Board, the Veteran testified that he believed he was totally disabled by sleep impairments, nightmares, broken sleep, daily flashbacks, depression, irritability, forgetfulness, disorientation.  He testified that he would have difficulty getting along with coworkers.  The veteran testified that he had visual hallucinations and would see things, people, and dogs.  The Veteran's verbal communication during the Travel Board hearing was goal-directed, with clear communication of his symptoms.  

The Board must next consider whether the Veteran was entitled to a rating in excess of 50 percent at any time after August 1, 2008.  The Board notes that the Veteran ceased obtaining VA mental health treatment in late 2009, when he underwent his right hip replacement surgery, and has not returned to mental health treatment.  Nevertheless, the Veteran's PTSD symptoms have remained consistent, according to the opinions expressed in 2010 and 2012 VA examination reports.  

The examiners have described no symptoms consistent with a 70 percent rating or a total rating, such as grossly inappropriate behavior, delusions, hallucinations, or inability to perform activities of daily living, although the Veteran did testify that he had occasional difficulty maintaining minimum personal hygiene, obsessional rituals, illogical speech, or the like.  The Board notes that, although the veteran testified that he had visual hallucinations, there is no record that the veteran described such symptomatology to any treating provider.  The Veteran as hearing appeared highly rational.  The veteran's testimony that he has visual hallucinations is not persuasive evidence that the veteran manifests a severe symptom consistent with a 70 percent evaluation, in light of the absence of prior reporting of this symptom and the fact that the veteran has not sought clinical evaluation or treatment for such symptomatology. 

Although the Veteran discontinued VA psychiatric treatment, he has continued to seek appropriate care for his service-connected diabetes mellitus, peripheral neuropathy, and other physical disorders.  The record establishes that the Veteran's PTSD does not prevent him from seeking appropriate care and does not prevent him from establishing relationships with providers to obtain care.  The Veteran has been able to understand and comply with instructions regarding health care.  

The Veteran's reports of strained relationships in the family are credible.  However, there is no evidence of actual estrangement among family members.  To the contrary, several family members assisted the Veteran by providing written statements or attending his hearing.  

While the Veteran clearly has problems associated with his PTSD (this is not in dispute) it is these problems that are the basis for a 50% evaluation for his PTSD. 

Once the Veteran's GAF scores fell below 60, in August 2008, the GAF scores have remained consistently between 51 and 60.  No provider has assigned a GAF score under 50.  There is a general absence of signs and symptoms corresponding to the 70 percent evaluation or 100 percent evaluation.  The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD at any time during the appeal at issue.  

The Board has considered whether referral for consideration of an extraschedular evaluation in excess of 50 percent for PTSD is required.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 211 (2008).  If the schedular evaluation is inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the disability picture reveals other related factors such as marked interference with employment or frequent periods of hospitalization.  Then, if the rating schedule is inadequate to evaluate the Veteran's disability picture, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Veteran's service-connected PTSD has never necessitated a period of hospitalization, and the Veteran does not currently seek treatment for PTSD.  There is no objective evidence or subjective testimony that establishes the presence of symptoms not addressed in the schedular criteria.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  No referral to the RO for consideration of an extraschedular rating in excess of 50 percent for PTSD with depression is required.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, there is no evidence or testimony identifying additional factors of service-connected disability that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

2.  Claim for TDIU

Currently, the Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; right lower extremity peripheral neuropathy, evaluated as 20 percent disabling; left lower extremity peripheral neuropathy, evaluated as 20 percent disabling; right upper extremity peripheral neuropathy (dominant), evaluated as 20 percent disabling; left upper extremity peripheral neuropathy (non-dominant), evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; traumatic brain injury, evaluated as 20 percent disabling; and, residuals, shrapnel wound of the head, evaluated as noncompensable.  

From June 22, 2012, the Veteran's disabilities are evaluated as 70 percent disabling; from October 26, 2012, his service-connected disabilities are 90 percent disabling.  A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The effect of a service-connected disability appears to be measured differently for purposes of extraschedular evaluation, under 38 C.F.R § 3.321(b)(1), discussed above with analysis of the staged ratings for PTSD, than for purposes of a TDIU claim under 38 C.F.R § 4.16.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  See VAOPGCPREC 6-96 (August 16, 1996). 

In this case, the Veteran himself testified that he left his employment in the construction industry when he began to have increased right hip pain in early 2009.  The record establishes that the Veteran's service-connected disability (PTSD) was stable at that time.  The Veteran thereafter underwent a right hip replacement in late 2009.  As discussed above, there is no evidence that the severity of service-connected PTSD increased during 2009.  Diagnostic testing (as part of the surgical treatment of the right hip) revealed diabetes mellitus, and the Veteran was granted service connection for diabetes mellitus effective in January 2010.  

With the increased evaluation for PTSD granted effective in August 2008, above, the Veteran's service-connected PTSD, rated as 50 percent disabling, together with diabetes, evaluated as 20 percent disabling from January 28, 2010, the Veteran's combined disability rating was 60 percent disabling, as combined under 38 C.F.R. § 4.25, from January 2010.  The Veteran did not meet the criteria for a schedular evaluation for TDIU until June 22, 2012, when service connection for two additional disabilities was granted.  The Veteran himself does not allege that he is currently unemployable as the impairment due to service-connected disabilities increased.  See Transcript (Tr.) August 2014 Travel Board hearing at 15, 16.  The Veteran's wife testified, however, that the Veteran's hope that he could return to work is unrealistic.  The Board finds her testimony credible.  The Board does not find evidence that the Veteran was unemployable, on an extraschedular basis, prior to the additional grants of service connection in 2012.  Referral and consideration under 38 C.F.R. § 4.16(b) is not required.  

For a Veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's service-connected disabilities impair his employment prospects more than would ordinarily be expected, given the Veteran's extensive employment experience, including supervisory experience.  However, the Veteran post-service employment experience is essentially entirely in the construction industry, with specific experience as a cement finisher.  

The Veteran's ability to safely perform or supervise this particular type of construction work is particularly impacted by the Veteran's service-connected peripheral neuropathy of all four extremities.  Moreover, this type of construction and supervisory construction work includes no skills which would be useful in sedentary employment.  

The Veteran has testified that his PTSD prevents him from performing employment which requires significant interaction with co-workers or the public, and this testimony is credible.  His service-connected diabetes mellitus, with peripheral neuropathy of all four extremities, would preclude him from most manual labor jobs and would make it unsafe for him to work on most construction sites.  

The Veteran dropped out of school before completing high school, but reports he completed a GED (general education diploma, high school), his highest level of education.  He has never held sedentary employment.  There is no evidence that he has or uses a computer.  His education and experience do not provide a basis for sedentary employment that would not require interaction with others.  

Therefore, the Board finds that the Veteran would now be unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities, even though he left his last employment because of disorders for which service connection is not in effect.  He meets the criteria for an award of TDIU.

As the Board's decision with respect to TDIU is favorable to the Veteran, no additional notice or development is required as to that claim.

Duties to notify and assist

The Veteran was advised of the criteria for each level of disability several times throughout the process of this appeal.  The Veteran has not raised any contention that additional notice is required.  The appellant bears the burden of demonstrating any prejudice from defective notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That Veteran does not contend that there was any defect in the notice, and the Board finds no defect. 

The Veteran was afforded relevant VA examinations in 2008, 2010, and 2012.  The Veteran testified before the Board in August 2014.  The record specifically establishes that the Veteran is not receiving private or VA mental health treatment, so there is no indication that additional records which might be relevant are available.  The Veteran has not submitted or identified any other relevant evidence.  The duties to notify and assist have been met.


ORDER

The appeal for an increased evaluation for PTSD from 30 percent to 50 percent is granted from August 1, 2008, but no earlier; the appeal is granted to this extent only.

The appeal for an evaluation in excess of 50 percent for PTSD is denied.  

The appeal for a schedular TDIU is granted from June 22, 2012.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


